         Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 1 of 20




                  GUNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ADAM GOTTSTEIN,                        :
                                               3:20-CV-0935
                   Petitioner          :
             v.
                                       :    (JUDGE MANNION)

SCOTT FINLEY,                          :

                  Respondent           :

                                MEMORANDUM

I.   BACKGROUND
     On April 23, 2020, petitioner Adam Gottstein filed, pro se, a 2-page
letter Motion for Compassionate Release under 18 U.S.C. §3582(c)(1)(A)
and request for immediate transfer to home confinement, which the court
construes as a petition for writ of habeas corpus pursuant to 28 U.S.C.
§2241, related to his 78-month sentence, due to the COVID-19 pandemic
and his fear that he may contract the virus. (Doc. 697). 1 In particular,



     1
       The court notes that although Gottstein cites to §3582(c)(1)(A) as the
statutory basis for his motion, the court does not find his filing as a motion
against the government. Rather, upon review, the court finds that it is a
petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. See Cordaro
v. Finley, 2020 WL 2084960 (April 30, 2020). Thus, Gottstein is the petitioner
and the proper respondent is Scott Finley, Warden at FCI-Schuylkill. See 28
U.S.C. §2243. “The writ, or order to show cause shall be directed to the
person having custody of the person detained. These provisions
contemplate a proceeding against some person who has the immediate
custody of the party detained, with the power to produce the body of such
                                      1
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 2 of 20




Gottstein seeks the court to immediately release him from confinement in
prison at FCI-Schuylkill, located in Minersville, Pennsylvania, to home
confinement at his mother’s house in Mount Pocono, Monroe County,
Pennsylvania, due to his fear that he may contract the COVID-19 virus in
prison and, his fear that if he does, based on his alleged medical conditions,
namely, “heat issues”, “prediabetic” and “overweight”, and alleged family
history of various medical conditions, he will be at greater risk to suffer more
severe complications. Alternatively, the court construes Gottstein’s filing as
a motion for compassionate release under 18 U.S.C. §3582(c)(1)(A)(i).
      On June 2, 2020, Gottstein filed a motion for appointment of counsel
seeking the court to appoint him “an attorney to file a motion for
compassionate release.” (Doc. 718). In this motion, Gottstein also reaffirms
that there are no COVID-19 cases yet at FCI-Schuylkill. He further complains
again about the conditions in the prison alleging inmates are locked down for
over 22 hours per day, that they have no air conditioning, and that they have
no access to filtered or fresh water. Gottstein alleges that the conditions
should be considered as “cruel and unusual treatment.”
      After considering Gottstein’s motion, the court will dismiss it insofar as
it is §2241 habeas petition, without prejudice due to his clear failure to
exhaust his administrative remedies with the federal Bureau of Prisons
(“BOP”) under 28 C.F.R. §§542.10, et seq. Insofar as Gottstein’s filing is


party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426, 434
(2004). Thus, the court will refer to the Finley herein as the respondent.
                                       2
          Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 3 of 20




considered as a motion for compassionate release, it will be dismissed
without prejudice for lack of jurisdiction due to his failure to exhaust his BOP
administrative remedies under §3582(c)(1)(A)(i). 2 To the extent Gottstein is
deemed as seeking the court to order the BOP to deem him eligible for
immediate home confinement designation under the Coronavirus Aid, Relief,
and Economic Security Act (the “CARES Act”), Pub. L. 116-136, §12003, the
court does not have authority to grant his request for relief and order the BOP
to release him to home confinement. 3
      Finally, the court will direct the Clerk to more properly open Gottstein’s
emergency petition for transfer to home confinement based upon the Covid-
19 as a petition pursuant to 28 U.S.C. §2241. The Clerk will then forward the
appropriate paperwork to the petitioner for completion and return to the court,
including the payment of the required filing fee or the presentation of an
application to proceed in forma pauperis.




      2
        Since Gottstein is proceeding pro se, the court liberally construes his
motion as also seeking relief pursuant to the CARES Act in addition to a
motion compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A).
      3
        Even though the government has not yet responded to Gottstein’s
motion, the court will dismiss it without prejudice to the extent it is a §2241
habeas petition due to his apparent failure to exhaust his BOP administrative
remedies. Also, insofar as Gottstein’s motion is one for compassionate
release pursuant to 18 U.S.C. §3582(c)(1)(A), the court can act sua sponte
to dismiss it based on lack of jurisdiction.
                                       3
          Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 4 of 20




II.   DISCUSSION4
      In his present motion, (Doc. 697), Gottstein seeks his immediate
transfer from FCI-Schuylkill to home confinement and requests the court to
allow him to serve the remainder of his prison sentence in home confinement
alleging that he is at a higher risk if he contracts the COVID-19 virus based
his stated alleged medical conditions. Gottstein is currently 33 years old and
not in the high risk age category. 5 Further, Gottstein points out that he has
served “about 50%” without including any good conduct time or eligibility for
home confinement. He also alleges that the BOP and FCI-Schuylkill “are
doing a poor job of ensuring inmate[s] do not catch COVID-19 [virus]” and
that “social distancing is impossible, the staff don’t wear masks as
recommended by the CDC and often don’t wear gloves when on the Units.”
Gottstein concludes that he “feel[s] it’s a matter of only time till [he]
contract[s] the corona virus and [he] truly [is] afraid.” it is nearly or likely a
death sentence” due to his conditions.



      4
       Gottstein is currently serving a 78-month prison sentence that was
imposed on March 25, 2019, after he pled guilty to conspiracy to distribute
and possess with intent to distribute heroin and cocaine base (crack) and
fentanyl, 21 U.S.C. §846. The court also ordered Gottstein to be on five years
of supervised release after he was released from prison.
      5
        The court notes that it considered Gottstein’s age as well as his
physical condition stated in his PSR, (Doc. 534 at 2, 16), which that he
reported “good physical health.” Also, there was no report that he takes any
medication for any medical condition. Further, Gottstein did not submit any
BOP medical records to show that he has been diagnosed with any medical
conditions.
                                        4
          Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 5 of 20




      Thus, Gottstein requests the court to direct the BOP to immediately
place him in home confinement to complete the service of his prison
sentence.
      According to the BOP’s website, as of May 18, 2020, there are no
reported positive cases of the COVID-19 virus at FCI-Schuylkill. 6 Also, as
respondent noted in Cordaro, id. (citing Doc. 544 at 20 n. 4), “that as of April
27, 2020, ‘the BOP has reported zero positive cases of COVID-19 at any
federal correctional institution located in Pennsylvania.’” 7
      As this court recently did in Cordaro, 2020 WL 2084960, *3, the court
also construes Gottstein’s instant filing as a petition for writ of habeas corpus
pursuant to 28 U.S.C. §2241. No doubt that a habeas petition under §2241
is the proper vehicle for an inmate to challenge “the fact or length of
confinement”, Presser v. Rodriguez, 411 U.S. 475, 494 (1973), or the
“execution” of his confinement. Woodall v. Fed. BOP, 432 F.3d 235, 241-42
(3d Cir. 2005). Further, the court must look to the remedy requested by the
inmate to determine if he is seeking relief available in a habeas petition.
“When a petitioner seeks immediate release from custody, the ‘sole federal


      6
       Since this court is well-aware of all of the safety measures
implemented by the BOP in response to the COVID-19 virus, see Cordaro,
supra (citing Doc. 544 at 15-18), and since many of the measures are found
on the BOP’s website, they are not repeated herein. Also, the number of
COVID-19 cases in a federal prison can be found at COVID-19 Cases,
Federal Bureau of Prisons, https://www.bop.gov/coronavirus/.
     7
      The court notes that Monroe County where Gottstein wishes to be
placed on home confinement with his mother as of May 18, 2020 there are
1254 positive cases there according to the Pa. Dept. of Health.
                                        5
          Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 6 of 20




remedy’ lies in habeas corpus.” Camacho Lopez v. Lowe, 2020 WL 1689874,
*8 (M.D.Pa. April 7, 2020) (citing Presser, 411 U.S. at 500). 8
      In Camacho Lopez, the petitioner was an ICE detainee subject to a
final removal order whose removal was set for March 30, 2020, but delayed
due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas petition
seeking immediate release from confinement based on “the threat posed by
the COVID-19 viral pandemic.” The respondent argued that Camacho
Lopez’s petition should be construed as a civil rights action under 42 U.S.C.
§1983. The court found that “the extraordinary conditions of confinement”


      8
        Compare Travis v. Carvajal, 2020 WL 2496920 (N.D. Ohio May 14,
2020). In Travis, the court disagreed with Comacho Lopez and similar courts,
and found that an inmate’s petition for a writ of habeas corpus pursuant to
28 U.S.C. §2241 seeking his immediate release from prison in light of
circumstances surrounding the COVID-19 pandemic, although he seeks
relief “which falls within the ambit of habeas corpus relief”, that “the basis for
this relief is clearly grounded in his conditions of confinement at [the prison]
and the alleged resulting constitutional violations.” The court then found that
since the inmate “does not challenge the execution of his sentence, §2241
is not the proper vehicle for his claims.” In the instant case, the court finds
that Gottstein is not challenging the conditions in FCI-Schuylkill and is not
alleging that they violate his constitutional rights. Rather he is attacking the
manner in which his sentence is executed, i.e., he seeks to have the
remainder of his court ordered prison sentence altered to a sentence of
home confinement. See Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir.
2012) (“[Third Circuit] ha[s] held that §2241 ‘confers habeas jurisdiction to
hear the petition of a federal prisoner who is challenging not the validity but
the execution of his sentence.’”) (citations omitted). This court specifically
sentenced Gottstein as follows: “The defendant is hereby committed to the
custody of the [BOP] to be imprisoned for a total term of [78] Months.” (Doc.
637). As such, “§2241 extends jurisdiction to claims concerning the
execution of a federal inmate’s sentence.” Id. at n. 4.
                                        6
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 7 of 20




“where the petitioner tested positive for and had been hospitalized by a
potentially deadly pandemic virus and claims that officials cannot properly
treat him---constitute the extreme case in which habeas relief might be
available.” Id. at 13. The court then concluded that based on the case’s
unique circumstances, “both the claim brought and the remedy sought are
cognizable in habeas corpus.” Id. The court found, however, that Camacho
Lopez’s continued detention in prison was proper and dismissed his habeas
petition. See also Verma v. Doll, Civil No. 4:20-14, (M.D.Pa. April 9, 2020)
(court found petitioner, an ICE detainee, “plainly seeks a habeas remedy”
where he requested immediate release from custody based on alleged
“constitutionally deficient conditions of confinement that threaten his life and
health” in light of the COVID-19 pandemic); Saillant v. Hoover, 2020 WL
1891854, *3 (M.D.Pa. April 16, 2020) (the court agreed with the conclusions
of the courts in Verma and Camacho Lopez “finding that a claim based on
the COVID-19 pandemic [at CCCF by ICE detainee] is exactly the sort of
‘extreme case’ contemplated in [Ali v. Gibson, 572 F.2d 971 (3d Cir. 1978)]”
“in which a petitioner may challenge the conditions of his confinement
through a petition for writ of habeas corpus.”).
      In the present case, as in the above cited cases and as well as in
Cordaro, 2020 WL 2084960, *4, although Gottstein is not an ICE detainee
awaiting his removal, he similarly seeks immediate release from custody at
FCI-Schuylkill since he believes his health is in imminent risk at the prison
due to its alleged unsafe conditions and the possibility that he may contract

                                       7
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 8 of 20




the COVID-19 virus, which “is unequivocally a habeas remedy.” United
States v. Serfass, 2020 WL 1874126, *2 (M.D.Pa. April 15, 2020) (citation
omitted). As the court in Camacho Lopez explained, 2020 WL 1689874, 11,
the term “execution” of a petitioner’s sentence is broadly defined by the Third
Circuit “to include such matters as administration of parole, sentence
computation, prison disciplinary proceedings, prison transfers, and even
‘conditions’ generally.” (citing Woodall, 432 F.3d at 241-44).
      In his instant filing, as in Cordaro, 2020 WL 2084960, *4, Gottstein
clearly seeks relief that affects the execution of his 78-month prison sentence
since he requests the court alter its terms and to immediately release him to
home confinement. See Cordaro, 2020 WL 2084960, *4. Gottstein does not
challenge the conditions of his confinement at FCI-Schuylkill and seek
damages or equitable relief, and thus his filing is not a civil rights action. See
Parmeley v. Trump, 2020 WL 1987366, *2 (S.D.Ill. April 27, 2020) (court held
that proposed class action civil rights complaint filed by inmates incarcerated
in federal prison and in BOP custody who sought release from prison due to
the COVID-19 virus was not a remedy that was available under Section 1983
or Bivens, and that “[a] petition for a writ of habeas corpus is the proper route
if a prisoner is seeking ‘what can fairly be described as a quantum change
in the level of custody—whether outright freedom, or freedom subject to the
limited reporting and financial constraints of bond or parole or probation.’”)
(citation omitted).



                                        8
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 9 of 20




      Gottstein does not claim to have filed an administrative remedy by
submitting a request to the warden for release to home confinement due to
the COVID-19 virus, pursuant to BOP 5050.50. Nor does he allege that he
should be excused from the exhaustion requirement. Further, Gottstein does
not allege that attempting to file administrative remedies would be futile or
that the COVID-19 virus along with his alleged medical conditions present
an extraordinary situation in which exhaustion should be waived.
      In any event, it is clear that Gottstein has not exhausted all of his BOP
administrative remedies prior to his instant filing. First, Gottstein must file a
request with Warden Finley for release to home confinement, and then he
must file an appeal with the BOP Regional Director, within 20 calendar days
of the date the Warden signed the response. 28 C.F.R. §542.15(a). Then if
the Regional Director denies his appeal, Gottstein must appeal that decision
to the BOP General Counsel, within 30 calendar days from the date the
Regional Director signed the response. Id. The appeal to the General
Counsel is the final administrative appeal in the process. Id.
      Since Gottstein has not exhausted his administrative remedies
available with the BOP regarding his habeas petition, the court will dismiss
it without prejudice. See Furando v. Ortiz, 2020 WL 1922357 (D.N.J. April
21, 2020) (court dismissed without prejudice the habeas petition of inmate
serving his federal sentence at FCI-Fort Dix who sought immediate release
to home confinement under the CARES Act, based on the COVID-19 virus
and his age and chronic medical conditions which he alleged put him at high

                                       9
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 10 of 20




risk if contracted the virus, due to his failure to exhaust his BOP
administrative remedies available under 28 C.F.R. §§542.10 to 542.19.).
      “There is a judicially created exhaustion requirement for habeas
petitions brought under 28 U.S.C. §2241.” Id. at *3 (citing Callwood v. Enos,
230 F.3d 627, 633-34 (3d Cir. 2000)). Generally, “an inmate’s failure to
exhaust all stages of the administrative remedy system prior to the filing of a
habeas petition under 28 U.S.C. §2241 is a proper basis for dismissal.” Id.
(citing Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir.
1996)). Exhaustion may be excused in “exceptional cases”, such as the
futility exception which only applies in “narrowly-defined circumstances.” Id.
at *3-4 (citations omitted).
      In the present case, similar to the Furando case and Cordaro, 2020
WL 2084960, *5, the court finds that Gottstein must exhaust all of his
available BOP administrative remedies regarding any request for his release
to home confinement. Even though the inmate in the Furando case was still
waiting for his decision from the BOP as to whether he was eligible for
release to home confinement under the BOP’s guidelines pursuant to the
CARES Act, and even though Cordaro was denied such release by Finley
on April 18, 2020, this court found that the inmate must still pursue his
remaining BOP administrative remedies to challenge the decision denying
him release to home confinement. As in Cordaro, 2020 WL 2084960, *5,
“[t]he circumstances of [Gottstein’s] case fit squarely within the purposes of
the exhaustion requirement.” (citing Furando, 2020 WL 1922357, *3 (stating

                                      10
      Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 11 of 20




recognized purposes of exhaustion requirement) (citing Moscato, 98 F.3d at
761-62)). The court finds that none of the exceptions to the exhaustion
requirement exist in this case, especially since as this court pointed out in
Cordaro, 2020 WL 2084960, *5, “there are no confirmed cases of the
COVID-19 virus at FCI-Schuylkill.”
     As such, before the court will review any request by Gottstein for home
confinement placement due to the COVID-19 virus, he must exhaust all of
his administrative remedies. Thus, insofar as the court construes Gottstein’s
instant petition as a habeas corpus petition under 28 U.S.C. §2241, it will be
dismissed without prejudice for failure to exhaust BOP administrative
remedies. See Cordaro, 2020 WL 2084960, *5; Furando, supra; see also
Simmons v. Warden, FCI-Ashland, 2020 WL 1905289 (E.D.Ky. April 17,
2020) (insofar as inmate was deemed as seeking habeas relief under §2241
with respect to his request for immediate release to home confinement
claiming he satisfied criteria in the Attorney General’s March 26, 2020
Memorandum to the BOP “regarding prioritizing home confinement of
current federal inmates where appropriate in response to the ongoing
COVID-19 pandemic” and claiming he was eligible for home confinement
under the First Step Act, as amended by 18 U.S.C. §3582(c)(A)(1)(i), the
court denied without prejudice habeas relief since inmate did not exhaust his
administrative remedies within the BOP).
     To the extent Gottstein’s petition is construed as a motion for
compassionate release from prison to home confinement under, 18 U.S.C.

                                     11
      Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 12 of 20




§3582(c)(1)(A)(i), as amended by the First Step Act (“FSA”), Pub. L. No. 115-
391, 132 Stat. 5194 (Dec. 21, 2018), it will also be dismissed without
prejudice for failure to exhaust administrative remedies. See Cordaro, 2020
WL 2084960, *5; United States v. Alexander, 2020 WL 2468773, *5 (M.D.La.
May 13, 2020) (“This Court, and other courts in this circuit, have recognized
that the exhaustion requirement of §3582(c)(1)(A) is mandatory [even in light
of the COVID-19 pandemic] and that, if a petitioner fails to exhaust his
remedies, this Court must deny his motion for lack of jurisdiction.”) (string
citations omitted); United States v. Soliz, 2020 WL 2500127, *3 (S.D.Tx. May
14, 2020) (same) (citing United States v. Reeves, 2020 WL 1816496, at *2
(W.D.La. Apr. 9, 2020) (“While the Court is well aware of the effects the
Covid-19 pandemic ..., §3582(c)(1)(A) does not provide this Court with the
equitable authority to excuse Reeves’ failure to exhaust his administrative
remedies or to waive the 30-day waiting period.”); United States v. Clark,
2020 WL 1557397, at *3 (M.D.La. Apr. 1, 2020) (denying motion for
compassionate release based on fears of contracting COVID-19 in prison
where defendant conceded he had not exhausted administrative remedies)).
     Gottstein claims, without support, that he has underlying medical
conditions putting him at a higher risk if he does contract COVID-19, and that
based on his alleged conditions, and his allegation that FCI-Schuylkill is not
adhering to the safety measures to protect inmates from contracting the
virus, appears to contend that there are “extraordinary and compelling”
reasons justifying his compassionate release under §3582(c)(1)(A)(i).

                                     12
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 13 of 20




Nonetheless, Gottstein has not been exposed to the COVID-19 virus at FCI-
Schuylkill. Further, Gottstein has not controverted with any evidence the
substantial steps identified in the BOP’s website and by respondent in the
Cordaro case that the BOP is taking to protect the health and safety of both
inmates and staff at the prison. As the court mentioned in Cordaro, 2020 WL
2084960, *5, “there are presently no confirmed cases of the COVID-19 virus
at FCI-Schuylkill.”
      Thus, to the extent that Gottstein’s instant filing is construed as a
motion for compassionate release, it must be dismissed for lack of
jurisdiction since he has not exhausted his administrative remedies under
§3582(c)(1)(A), “which requires that a defendant seeking compassionate
release present his application to the BOP and then either (1)
administratively appeal an adverse result if the BOP does not agree that his
sentence should be modified, or (2) wait for 30 days to pass.” Cordaro, 2020
WL 2084960, *5 (quoting United States v. Zukerman, 2020 WL 1659880, *2
(S.D.N.Y. April 3, 2020); see also United States v. Raia, 954 F.3d 594 (3d
Cir. April 2, 2020); United States v. Cruz, 2020 WL 1904476 (M.D. Pa. Apr.
17, 2020). United States v. Early, 2020 WL 2572276 (W.D. Pa. May 21,
2020) (court held that before a prisoner can file a motion for compassionate
release with the court he must exhaust all of his BOP administrative
remedies and that exhaustion is mandatory).
      Thus, even if Gottstein is deemed as alleging that “extraordinary and
compelling reasons” justify his compassionate release from prison, the court

                                    13
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 14 of 20




cannot address this since he has not exhausted his administrative remedies
with the BOP as required. Cordaro, 2020 WL 2084960, *6 (citing Zukerman,
2020 WL 1659880, *2 (“in order to be entitled to relief under 18 U.S.C.
§3582(c)(1)(A)(i), [Gottstein] must both meet the exhaustion requirement and
demonstrate that ‘extraordinary and compelling reasons’ warrant a reduction
of his sentence.”)); Raia, 954 F.3d 594 (“The First Step Act empowers
criminal defendants to request compassionate release for ‘extraordinary and
compelling reasons’” after the defendant exhausts administrative remedies
with the BOP.) (citing18 U.S.C §3582(c)(1)(A)(i)); United States v. Soto, 2020
WL 1875147, *1 (D.Co. April 15, 2020) (“18 U.S.C. §3582(c)(1)(A) imposes
a requirement on a defendant requesting compassionate release to exhaust
all administrative rights before seeking such relief.”) (citation omitted); United
States v. Boyles, 2020 WL 1819887, *2 (D.KS. April 10, 2020) (the court held
that since defendant did not exhaust his BOP administrative remedies as
required, “it [did] not decide whether he has established that there are
‘extraordinary and compelling reasons’ why he should be released.”); United
States v. Wright, 2020 WL 1976828 (W.D.La. April 24, 2020) (court did not
need to address whether inmate demonstrated extraordinary and compelling
reasons to warrant his release to home confinement under the provisions of
the compassionate release statute “due to the grave dangers presented by
COVID-19” since inmate did not exhaust his administrative remedies under
18 U.S.C. §3852(c)(1)(A), which is mandatory and “the Court has no power



                                       14
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 15 of 20




to waive the exhaustion requirement.”); Cruz, 2020 WL 1904476, *3; United
States v. Early, 2020 WL 2572276 (W.D. Pa. May 21, 2020).
      Further, the court finds that Gottstein does not demonstrate any
“catastrophic health consequences” to make exhaustion futile or show that
he could be unduly prejudiced if he had to wait to exhaust his administrative
remedies with the BOP. See Zukerman, 2020 WL 1659880, *3; Cruz, 2020
WL 1904476, *3. Rather, he merely speculates that he may be exposed to
COVID-19 if he comes into contact with someone at the prison who has the
virus and he speculates that based on his alleged conditions he would suffer
more severe complications if he did contract the COVID-19 virus. As the
court stated in Cordaro, 2020 WL 2084960, *6, “[i]t must also be noted that
[Gottstein] does not allege that he has contracted COVID-19 and he has not
suffered any medical consequences from the virus since the pandemic
started in the United States. Nor does anyone at the prison have the virus.”
In his recent motion for appointment of counsel, (Doc. 781), Gottstein
concedes that there are no COVID-19 cases at FCI-Schuylkill.
      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). The Third
Circuit then stated, ”[g]iven BOP’s shared desire for a safe and healthy prison



                                       15
          Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 16 of 20




environment, we conclude that strict compliance with §3582(c)(1)(A)’s
exhaustion requirement takes on added—and critical—importance.” Id.
      Finally, to the extent Gottstein is deemed as relying on the CARES Act,
which was signed into law on March 27, 2020, as well as Attorney General
Barr’s March 26, 2020 and April 3, 2020 Memoranda to the BOP, such
reliance is misplaced. 9
      Under the CARES Act “Congress sought to address the spread of the
coronavirus in prisons by permitting BOP to expand the use of home
confinement under [Section 602 of the First Step Act] §3624(c)(2).” Furando,
2020 WL 1922357, *2 (citing Pub. L. No. 116-36, §12003(b)(2)). “Upon
direction of the Attorney General, Section 12003(b)(2) of the CARES Act
temporarily suspends the limitation of home confinement to the shorter of 10
percent of the inmate’s sentence or 6 months.” Id.
      Thus, the CARES Act provides that if the Attorney General finds that
emergency conditions will materially affect the functioning of the BOP, as he
did on April 3, 2020, the BOP Director may increase the maximum amount
of time that a prisoner may spend in home confinement under the first
sentence of 18 U.S.C. §3624(c)(2). Id. at *3; Cruz, 2020 WL 1904476, *4.




      9
       Since the respondent in Cordaro, 2020 WL 2084960, included Barr’s
two Memoranda to the BOP as Exhibits 2 & 3, (Doc. 544-1), the court does
not repeat the details of them. See also Furando, 2020 WL 1922357, *2-3
(court summarized Barr’s Memoranda).
                                       16
      Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 17 of 20




     As such, “the jurisdiction of [a home confinement] determination [under
the CARES Act] is with the Director of the Bureau of Prisons.” Id.; Cordaro,
2020 WL 2084960, *6.
      As the court in United States v. Sawicz, 2020 WL 1815851, *1
(E.D.N.Y. April 10, 2020), recently explained:
     [The] CARES Act expanded the maximum amount of time that a
     prisoner may spend in home confinement: “if the Attorney General
     finds that emergency conditions will materially affect the functioning of
     the [BOP], the Director of the Bureau may lengthen the maximum
     amount of time for which the Director is authorized to place a prisoner
     in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
     134 Stat. 281 (2020). Attorney General William Barr made the requisite
     “finding that emergency conditions are materially affecting the
     functioning of the Bureau of Prisons” on April 3, 2020, thereby
     triggering the BOP’s authority to expand the amount of time that a
     prisoner may spend in home confinement.

     As this court recently stated in Cruz, 2020 WL 1904476, *4 and in
Cordaro, 2020 WL 2084960, *7, “the determination of which inmates qualify
for home confinement under the CARES Act is with the BOP Director.” (citing
United States v. Doshi, 2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The
CARES Act “temporarily permits the Attorney General to ‘lengthen the
maximum amount of time for which [it] is authorized to place a prisoner in
home confinement’ under §3624(c)(2)”, and “the authority to make this
determination is squarely allocated to the Attorney General, under whose
authority is the Bureau of Prisons.”); United States v. Coker, 2020 WL
1877800, *1 (E.D.Tenn. April 15, 2020) (court stated that while section 12003
of the [CARES Act] “presently and temporarily provides for expanded

                                     17
       Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 18 of 20




prisoner home confinement”, “[t]he CARES Act places decision making
authority solely within the discretion of the Attorney General and the Director
of the Bureau of Prisons.”) (citations omitted); United States v. Berry, 2020
WL 1984117, *3 (M.D.Pa. April 27, 2020) (same). Thus, “[c]ourts … do not
have power to grant relief under Section 12003 of the CARES Act.” Id.
(citations omitted); United States v. McCann, 2020 WL 1901089, *3 (E.D.Ky.
April 17, 2020) (“While the CARES Act gives the BOP broad discretion to
expand the use of home confinement during the COVID-19 pandemic, the
Court has no authority under this provision to order that a prisoner be placed
on home confinement.”) (citation omitted).
      Recently in Soliz, 2020 WL 2500127, *4, the court stated:
      While the CARES Act allows the BOP Director to lengthen the amount
      of time a prisoner may be placed in home confinement, nothing in the
      Act grants individual prisoners the right to serve the remainder of their
      sentence in home confinement. The BOP still has exclusive authority
      to determine where a prisoner is housed. 18 U.S.C. §3621(b).
      Defendant’s initial remedy to challenge this determination is by
      administrative action within the BOP. The proper vehicle to thereafter
      challenge the BOP’s administrative decisions is a petition pursuant to
      28 U.S.C. §2241, which must be filed in the same district where the
      prisoner is incarcerated [after first exhausting his administrative
      remedies].”
      (citation and footnote omitted).
      Thus, since Gottstein has not exhausted his mandatory administrative
remedies with the BOP to the extent his instant filing is construed as a motion
for compassionate release pursuant to the First Step Act of 2018, 18 U.S.C.
§3582(c)(1)(A), the court will dismiss this motion without prejudice for lack of


                                      18
        Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 19 of 20




jurisdiction. See United States v. Soto, 2020 WL 1875147, *1 (D.Co. April 15,
2020) (“When a defendant fails to satisfy Section 3582(c)(1)(A)’s exhaustion
requirement, a court is ‘without jurisdiction to entertain [defendant’s] request
for compassionate release.’”) (citations omitted); Boyles, 2020 WL 1819887,
*2 (same); Raia, 954 F.3d at 597 (Third Circuit found that the defendants’
failure to comply with §3582(c)(1)(A)’s exhaustion requirement “presents a
glaring roadblock foreclosing compassionate release ….”); Cruz, 2020 WL
1904476, *5; Cordaro, 2020 WL 2084960, *7; United States v. Berry, 2020
WL 1984117, *3 (this court held that “to the extent that Berry’s motion is
construed as seeking compassionate release, it would be dismissed for lack
of jurisdiction since Berry has not exhausted her administrative remedies
under §3582(c)(1)(A), ….”) (citation omitted); see also United States v.
Feiling, 2020 WL 1821457, *7 (E.D.Va. April 10, 2020) (“Because Defendant
has failed to exhaust administrative remedies under §3582(c)(1)(A), the
Court lacks authority to grant a sentence modification under that provision.”).
       Finally, since Gottstein’s motion is being dismissed, the court will deny
his motion for appointment of counsel. (Doc. 718).



III.   CONCLUSION
       Based on the foregoing, that aspect of Gottstein’s motion for transfer
to home confinement related to the COVID-19 pandemic will be construed
as a §2241 habeas petition, (Doc. 697). The Clerk will be directed to open it
as a separate civil case and forward to the petitioner the appropriate

                                       19
            Case 3:20-cv-00935-MEM Document 3 Filed 06/10/20 Page 20 of 20




paperwork for such a petition to be completed, the petitioner will then return
it with the appropriate filing fee or a completed application for in forma
pauperis status. The petition will be DISMISSED WITHOUT PREJUDICE
due to Gottstein’s failure to exhaust his BOP administrative remedies under
28 C.F.R. §§542.10. To the extent that Gottstein’s filing is considered as a
motion for compassionate release, it is properly filed, will remain in his
criminal case and be DISMISSED WITHOUT PREJUDICE for lack of
jurisdiction due to his failure to exhaust his BOP administrative remedies
under §3582(c)(1)(A)(i). Finally, insofar as Gottstein is deemed as requesting
the court to order the BOP to find that he is eligible for home confinement
designation under the CARES Act, the court will DISMISS it since the
authority to make this determination lies with the BOP Director and not the
court. Gottstein’s motion for appointment of counsel, (Doc. 718), will be
DENIED. An appropriate order will follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: June 10, 2020
17-188-02




                                         20
